Citation Nr: 1223895	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  07-11 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for polyneuropathy of the bilateral lower extremities, to include as due to exposure to ionizing radiation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to October 1947. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the benefit sought on appeal. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  The Veteran was a radiation-exposed veteran under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(3). 

3.  The Veteran has not been diagnosed with a radiogenic disease listed in 38 C.F.R. § 3.309 or 38 C.F.R. § 3.311. 

4.  Polyneuropathy of the bilateral lower extremities is not shown to have been present in military service or for many years thereafter; nor is it the result of any incident occurring during military service, to include exposure to ionizing radiation.


CONCLUSION OF LAW

Polyneuropathy of the bilateral lower extremities was not incurred in or aggravated by active duty service, nor may it be presumed to have been so incurred, to include as due to in-service exposure to ionizing radiation.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112   (2004). 

Further, in Dingess v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his/her claim.  19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded. 

The Board finds that the VCAA duty to notify was satisfied by a letter sent to the Veteran in June 2005 with regard to the claim for service connection for polyneuropathy of the bilateral lower extremities.  The letter addressed all of the notice elements and was sent prior to the initial unfavorable decision by the AOJ in August 2005.  In this case, the fact that the notice did not address either the relevant rating criteria or effective date provisions was harmless error because service connection for polyneuropathy of the bilateral lower extremities is being denied, and therefore no rating or effective date is being assigned.  Accordingly, the Board finds that VA has fulfilled its duty to notify under the VCAA. 

VA has also satisfied its duty to assist the Veteran at every stage of this case with regard to the claim for entitlement to service connection for polyneuropathy of the bilateral lower extremities.  All available service treatment records as well as some of the Veteran's service personnel records and all identified VA and private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  

A medical opinion was obtained by the RO with respect to whether the Veteran's polyneuropathy of the bilateral lower extremities was caused by his in-service exposure to ionizing radiation.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the opinion obtained in this case is adequate.  The opinion provides supporting explanation and rationale for the conclusion that the Veteran's polyneuropathy of the bilateral lower extremities was not caused by in-service exposure to ionizing radiation.  

Additionally, the Board observes that the Veteran has not contended, and the evidence does not show, that his polynueropathy of the bilateral lower extremities is otherwise related to service as there is no showing of an injury or disease during service and the first diagnosis of such was approximately 57 years after his separation from service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that "'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms"); see also Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Thus, it was not necessary to obtain an opinion regarding whether the polyneuropathy of the bilateral lower extremities was otherwise directly related to service, as there was no indication that it had its onset during service.  38 C.F.R. § 3.159(c)(4)(i). 

In sum, the Board finds that there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

VA has also assisted the Veteran and his representative throughout the course of this appeal by providing them with a March 2007 SOC (statement of the case) and April 2008 and April 2012 supplemental statements of the case (SSOC) which informed them of the laws and regulations relevant to his claim for a back disorder.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case.

LAW AND ANALYSIS

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez  v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr, 21 Vet. App. at 309. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

In this case, the Veteran is claiming that he has polyneuropathy of the bilateral lower extremities that is related to exposure to ionizing radiation.  He alleges that he was exposed to ionizing radiation during active duty service near the Bikini Atoll in the summer of 1946.  He reported that, during the Able test, his ship was eighteen miles from the detonation of the bomb, and eight miles from the bomb during the Baker test.  

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  

First, there are specific diseases which may be presumptively service-connected if manifest in a radiation-exposed veteran.  A "radiation-exposed veteran" is one who participated in a radiation-risk activity.  "Radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan or Nagasaki, Japan by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; or internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II which resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945 through July 1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii) (2011).  The term "onsite participation" means during the official operational period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test.  38 C.F.R. § 3.309(d)(3)(iv)(A).  For tests conducted by the United States, the term operational period for Operation CROSSROADS means the period of July 1, 1946 to August 31, 1946.  38 C.F.R. § 3.309(d)(3)(v)(B).  In applying this statutory presumption, there is no requirement for documenting the level of radiation exposure.  

The Veteran's service records reflect that he served onboard the USS BLUE RIDGE for 13 months, beginning in April 1946.  In a March 2011 letter, the Defense Threat Reduction Agency (DTRA) reported that the Veteran was a "confirmed participant of Operation CROSSROADS, conducted at Bikini Atoll in 1946."  Accordingly, the Veteran meets the criteria to establish that he is a radiation-exposed veteran.  However, polyneuropathy of the bilateral lower extremities is not among the specific listed diseases eligible for the service connection presumption under 38 U.S.C.A. § 1112(c) or 38 C.F.R. § 3.309(d).  Accordingly, service connection under the first theory of entitlement is not warranted.

The second avenue of recovery is found under 38 C.F.R. § 3.311(b)(2).  This provision provides that other listed "radiogenic" diseases found 5 years or more after service in an ionizing-radiation-exposed veteran may be service-connected if the VA Undersecretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service. 

38 C.F.R. § 3.311 does not provide presumptive service connection for radiogenic disease but provides special procedures to help a Veteran prove his claim on a direct basis.  Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997).  In all claims in which it is established that a radiogenic disease first became manifest after service and was not manifest to a compensable degree within any applicable presumptive period as specified in 38 C.F.R. § 3.307 or 38 C.F.R. § 3.309, and it is contended the disease is a result of exposure to ionizing radiation in service, an assessment will be made as to the size and nature of the radiation dose or doses.  38 C.F.R. § 3.311(a)(1).  When dose estimates provided are reported as a range of doses to which a veteran may have been exposed, exposure at the highest level of the dose range reported will be presumed.  38 C.F.R. § 3.311(a)(2).  When it has been determined that a Veteran has been exposed to ionizing radiation in service, and he subsequently develops a potentially radiogenic disease, the claim will be referred to the VA Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits is to consider the claim with reference to specified factors and may request an advisory medical opinion from the Under Secretary for Health; if, after this consideration, the Under Secretary for Benefits determines that there is no reasonable possibility that the Veteran's disease resulted from radiation exposure in service, the Under Secretary for Benefits shall so inform the RO in writing, setting forth the rationale for this conclusion.  38 C.F.R. § 3.311.

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2) , the veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if he suffers from a "radiogenic disease" and claims exposure to ionizing radiation in service.  38 C.F.R. § 3.111(b).

In this case, although the evidence shows that the Veteran was exposed to ionizing radiation, as discussed above, there is no evidence that the Veteran has developed one of the radiogenic diseases listed in 38 C.F.R. § 3.311(b)(2).  Polyneuropathy of the bilateral lower extremities is not among the disabilities found to be a "radiogenic disease" under 38 C.F.R. § 3.311(b)(2).  Absent evidence that the Veteran developed a "radiogenic disease," referral to the VA Undersecretary for Benefits is not required, and service connection is not warranted under the second avenue of recovery.  See 38 C.F.R. §§ 3.311(b). 

Nevertheless, in November 2010, the RO referred the Veteran's claim to the DTRA to verify the Veteran's participation in a radiation risk activity.  In a March 2011 response, the DTRA reported that the Veteran was a "confirmed participant of Operation CROSSROADS, conducted at Bikini Atoll in 1946," indicating that he was a radiation-exposed veteran.  The DTRA provided a dose assessment to determine the amount of radiation that the Veteran was exposed to during his participation in Operation CROSSROADS, and reported that the doses were not more than 18 rem of external gamma and 0.5 rem of external neutron.  The internal committed dose to the nervous system (alpha) was not more than 0.1 rem and the internal committed dose to the nervous system (beta plus gamma) was not more than 0.1 rem.

Although the RO obtained a dose assessment to determine the amount of the Veteran's exposure to ionizing radiation during his active duty service, service connection for polyneuropathy of the bilateral lower extremities is not warranted under the second avenue of recovery, discussed above, because polyneuorpathy of the bilateral lower extremities is not a "radiogenic disease" identified by the pertinent rating criteria.  See 38 C.F.R. §§ 3.311(b).

Regarding the third avenue of recovery, the Veteran may also establish service connection for his polyneuropathy of the bilateral lower extremities directly under 38 C.F.R. § 3.303.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The fact that the Veteran is not entitled to presumptive service connection as a result of exposure to ionizing radiation under 38 C.F.R. §§ 3.309 and 3.311 does not preclude an evaluation as to whether the Veteran is entitled to service connection under 38 C.F.R. § 3.303. 

The Veteran's service treatment records are negative for any complaints of or treatment for polyneuropathy of the bilateral lower extremities during service.  A September 1944 entrance examination and an August 1947 separation examination reflect that the Veteran's extremities were normal.  The remainder of the service treatment records are silent as to any complaints of or treatment for a lower extremity disorder during service.  

As noted above, the DTRA has confirmed the Veteran's reports of exposure to ionizing radiation during active duty service.  In that regard, in a March 2011 letter, the DTRA reported that the Veteran was a "confirmed participant of Operation CROSSROADS, conducted at Bikini Atoll in 1946" and that the Veteran could have received doses of radiation not more than 18 rem of external gamma and 0.5 rem of external neutron.  Internal committed dose to the nervous system (alpha) was not more than 0.1 rem and internal committed dose to the nervous system (beta plus gamma) was not more than 0.1 rem.  

Private treatment records from August 2002 through July 2005 reflect diagnoses of and treatment for lumbar pain with chronic radiculopathy.  In February 2004, nerve conduction studies were performed, which were consistent with a right L4, S5 polyradiculopathy as indicated by reduced peroneal compound muscle action potentials.  Normal tibial compound muscle action potentials indicated preservation of the S1 nerve root.  Low sural amplitudes indicated bilateral distal axonal sensory polyneuropathy.  A May 2004 VA treatment record notes the Veteran's complaints of lumbar radiculopathy.  The diagnosis was lumbar radiculopathy.  

In a May 2005 statement, Dr. W., a VA physician, submitted a letter opining that the Veteran's "polyneuropathy of lower limbs is due to radiation exposure."  Dr. W. noted that the Veteran was exposed to radiation twice during service, that he developed bilateral leg pain 10 years ago, and that a February 2004 electromyography study of the bilateral lower limbs showed bilateral distal axonal sensory polyneuropathy.  In August 2006, Dr. W. submitted an article which he stated "shows association between radiation injury and peripheral neuropathy."  The article states that 
[r]adiation exposure, generally in the context of radiotherapy for neoplastic disease, can result in nerve damage that may not appear clinically for years after the procedure.  Although more common in patients who have undergone axillary radiation therapy for breast cancer, it can also occur in the lower extremities after receiving pelvic irradiation (eg, for cervical cancer).

In a June 2005 statement, S.M., D.O. reported that it was "possible that [the Veteran's] problems with nerve damage may be related to" his in-service exposure to radiation.  Dr. S.M. stated that he "developed this opinion after a thorough examination."

In an August 2005 lay statement, the Veteran described various instances of radiation exposure during service.  He noted his belief that this exposure damaged his nervous system, resulting in "severe, debilitating, and constant pain in [his] left side, especially lower back and legs, for which [he] receive[s] shots to numb this system temporarily."

A March 2006 VA treatment record reflects a diagnosis of and treatment for peripheral neuropathy of the lower limbs.

In an August 2006 letter, M.M., an Associate Professor with the Nagasaki University, reported that he "tried to find scientific report about relationship your father's disease and radiation dose.  However I can't find it."  M.M. explained that he could find a relationship between radiation dose and cancer, but that neuropathy was not included.  

In a November 2006 statement, the Veteran stated that he was an "atomic veteran[]" who was exposed to high levels of radiation near the Bikini Atoll in the summer of 1946, and that he believed that his current bilateral axonal sensory polyneuropathy was caused by his exposure to radiation.

A December 2007 nerve conduction study report notes the Veteran's complaints of lower extremity pain, tingling, burning, and weakness and his history of radiation exposure during active duty service.  Electrodiagnositc study was consistent with a diagnosis of moderate to moderately severe generalized polyneuropathy.  The physician was unable to rule out a superimposed left L5 and/or S1 radiculopathy.  The physician noted that the Veteran related a history of radiation exposure during World War II which "could certainly be an etiological factor in his polyneuropathy."

In December 2007, the Veteran underwent a VA examination.  The examiner noted the Veteran's contention that his polyneuropathy was due to exposure to ionizing radiation during service.  The Veteran stated that he was present during the testing of atomic weapons in the Pacific not long after the end of World War II, onboard a ship in the bridge with the admiral located 18 miles and 8 miles from two separate testing locations.  He indicated that the ship traveled through the affected areas as well.  The Veteran reported that he was not sure when his symptoms started, but that he was diagnosed with radiculopathy in the mid-1990's.  He underwent a laminectomy in August 2007 which brought the pain level down, but he noted that his pain was constant and located mostly in the left lower extremity.  He indicated that his symptoms worsened with stress or being overtired.  The Veteran used a cane and a walker when outside his home and was unable to walk more than 20 feet without his walker.  He was in a wheelchair.

Physical examination revealed the Veteran to have obvious difficulty getting up from the wheelchair to undress and get on the examination table.  There were no ankle reflexes and the left patellar reflex was decreased compared to the right.  He had decreased sensation to pinprick, bilaterally, which was somewhat worse on the left and worsening distally.  The diagnoses were polyneuropathy and degenerative disc disease with radiculopathy, status post laminectomy.

After reviewing the Veteran's claims file, the examiner concluded that the "cause of the veteran's polyneuropathy is not known to me."  The examiner explained that radiation "can and does cause damage to [peripheral] nerves and to nerve roots (radicles)" but that the "peripheral nerves are the most resistant part of the nervous system to radiation effects."  The examiner noted the articles submitted by the Veteran to support his case, but found that they had "no bearing on his claim" because they were all about damage that was caused by palliative radiation treatment for cancers, i.e. in high doses and focused on a particular area, when the Veteran had whole body exposure over a brief time.  Ultimately, the examiner concluded that he "cannot provide an opinion as to whether his polyneuropathy is due to his radiation exposure in the Navy 60 years ago, without resorting to pure speculation."

In a February 2012 opinion, the Director of the Environmental Health Program provided an opinion that it was "unlikely that the Veteran's polyneuropathy of the lower limbs can be attributed to ionizing radiation exposure while in military service."  The Director noted the dose assessments provided by the DTRA and that the Veteran was a confirmed participant in Operation CROSSROADS, but concluded that the Veteran was "exposed to significantly less radiation than is necessary for development of neuropathy" and that the "development of neuropathy is an acute effect of radiation and would not be expected to occur 60 years after exposure."  In support of the opinion, the Director cited a study in which peripheral neuropathy was experienced in 15 percent of patients undergoing radiation therapy for breast cancer with a dose of 5775 rads delivered in 11 or 12 increments over 25 to 28 days.

In support of his claim, the Veteran has submitted numerous webpages and medical treatises pertaining to the effects of radiation exposure and peripheral neuropathy.  

After a thorough review of the evidence of record, the Board concludes that service connection for polyneuropathy of the bilateral lower extremities is not warranted on a direct basis, as the most probative medical evidence shows that the Veteran's polyneuropathy of the bilateral lower extremities is not related to his exposure to ionizing radiation during service.  There is no competent evidence linking the Veteran's polyneuropathy of the bilateral lower extremities with any other incident during active duty service.  The evidence of record reflects current diagnoses of polyneuropathy of the bilateral lower extremities.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  In addition, as discussed above, the Veteran's exposure to ionizing radiation during service has been confirmed by the DTRA.  The Veteran's service treatment records are negative for any complaints of or treatment for polyneuropathy of the bilateral lower extremities during active duty service.  

The most probative medical evidence of record does not link the Veteran's polyneuropathy of the bilateral lower extremities to his in-service exposure to ionizing radiation.  In that regard, the Board observes that there are competing medical opinions as to the relationship of the Veteran's disability to his radiation exposure during service.  In a May 2005 statement, Dr. W. opined that the Veteran's "polyneuropathy of lower limbs is due to radiation exposure."  In August 2006, he submitted an article which linked radiation exposure from neoplastic disease to the development of nerve damage.  In a June 2005 statement, S.M., D.O. found that it was "possible that [the Veteran's] problems with nerve damage may be related to" his radiation exposure.  The physician who provided the December 2007 nerve conduction study reported that the Veteran's radiation exposure "could certainly be an etiological factor in his polyneuropathy."  A December 2007 VA examiner concluded that he could not provide an opinion as to whether the Veteran's polyneuropathy was due to his radiation exposure during service without resorting to speculation, but noted that the articles submitted by the Veteran had "no bearing on his claim" because they were all about damage that was caused by palliative radiation treatment for cancers which included high doses focused on a particular area as opposed to exposure similar to the Veteran's, which was whole body exposure over a brief time.  In a February 2012 opinion, the Director of the Environmental Health Program concluded  it was "unlikely that the Veteran's polyneuropathy of the lower limbs can be attributed to ionizing radiation exposure while in military service."

The Board accords little probative value to the June 2005 opinion provided by S.M., D.O. and the December 2007 opinion by the physician who provided the nerve conduction study, because they are too speculative upon which to base a grant of service connection.  The use of the words "possible," "may," and "could be" in the opinions provided made the opinions speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) ("may or may not" language by physician is too speculative).  Additionally, neither S.M., D.O. nor the December 2007 physician provided rationale for their opinions.  Accordingly, the Board affords them very little probative weight.  The Board also does not provide substantial probative value to the December 2007 VA examiner's opinion, as the examiner concluded that he could not provide an opinion as to the etiology of the Veteran's polyneuropathy of the bilateral lower extremities without resorting to speculation.

With regard to the remaining medical opinions, the Board concludes that the February 2012 opinion by the Director of the Environmental Health Program is entitled to more probative value than the May 2005 opinion by Dr. W.  In that regard, the Director's opinion was based on a review of pertinent evidence, including the DTRA's dose assessment and the time frame in which the Veteran developed polyneuropathy of the bilateral lower extremities.  Although it is not clear whether the Veteran's claims file was reviewed, the Director provided supporting explanation and rationale for the conclusion reached, noting that the Veteran was exposed to "significantly less radiation than is necessary for development of neuropathy" and that the "development of neuropathy is an acute effect of radiation and would not be expected to occur 60 years after exposure."  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that factors for assessing the probative value of a medical opinion include access to the claims file and the thoroughness and detail of the opinion).  In contrast, the May 2005 opinion by Dr. W. does not appear to be based on a review of any of the evidence in the claims file and provides no supporting rationale for the conclusion reached.  Both the Director and Dr. W. cited medical treatise information in support of their opinions.  As Dr. W.'s opinion fails to provide any supporting explanation or rationale for the conclusion reached and did not consider the radiation dose assessment provided by DTRA in the preparation of the May 2005 opinion, the Board affords more probative value to the Director's February 2012 opinion which concluded that it was "unlikely that the Veteran's polyneuropathy of the lower limbs can be attributed to ionizing radiation exposure while in military service."  Thus, the probative medical evidence reflects that the Veteran's polyneuropathy of the bilateral lower extremities is not related to his in-service exposure to ionizing radiation.  In addition, there is no competent evidence of record which otherwise links the Veteran's polyneuropathy of the bilateral lower extremities to his military service or any incident therein. 

The Board also observes that the Veteran has submitted several articles regarding the effects of radiation exposure and on polyneuropathy, in general.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  Similarly, medical treatise evidence could "discuss [] generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible causality based upon objective facts."  Mattern v. West, 12 Vet. App. 222, 229 (1999); Sacks v. West, 11 Vet. App. 314, 317 (1998), Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).  However, the Internet articles submitted by the Veteran are of a general nature and do not contain any information or analysis specific to the Veteran's case, to include amount of radiation that the Veteran was exposed to and the time between his radiation exposure and the development of his polyneuropathy of the bilateral lower extremities.  As such, the treatise evidence submitted by the Veteran is of no probative value.  The Court has held on several occasions that medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See generally Obert, 5 Vet. App. at 33; Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

The Board acknowledges the Veteran's contentions that his polyneuropathy of the bilateral lower extremities is related to in-service exposure to ionizing radiation.  Although the Veteran might sincerely believe that his polyneuropathy is related to his radiation exposure during service, as a layperson, his statements are not competent evidence of a medical opinion regarding the etiology of his polyneuropathy.  See Barr, 21 Vet. App. at 307 (noting that lay testimony is competent to establish observable symptomatology but not competent to establish medical etiology or render medical opinions).  In addition, the Veteran has not indicated that he has had symptoms of polyneuropathy of the bilateral lower extremities continuously since service discharge.  Id.  Accordingly, as the probative medical evidence of record shows that the Veteran's polyneuropathy is not related to his in-service exposure to ionizing radiation, and as there is no other competent evidence linking the Veteran's polyneuropathy to active duty service, service connection for polyneuropathy of the bilateral lower extremities on a direct basis is not warranted. 


ORDER

Service connection for polyneuropathy of the bilateral lower extremities is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


